Title: Thomas Jefferson to William Darby, 22 June 1817
From: Jefferson, Thomas
To: Darby, William


          
            
              Monticello
June 22. 17.
            
            I thank you, Sir, for the copy of your Description of Louisiana which you have been so kind as to send me. it arrives in the moment of my departure on a journey of considerable absence. I shall avail myself of the first moments of leisure after my return to read it, & doubt not I shall recieve from it both pleasure and information. the labors of an oppressive correspondence reduce almost to nothing the moments I can devote to reading. Accept the assurance of my great respect & consideration.
            Th: Jefferson
          
          
            P.S. the Rio Norte is unquestionably the Western limit of Louisiana, and is so claimed by us.
          
        